DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2021 has been entered.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1-4 and 6-20 is appropriate. The prior arts of record fails to teach that the monolithic, one-piece vibration damping structure comprises a middle connecting portion, wherein only the middle connecting portion is overlapped by the first speaker cover and the second speaker cover as claimed in claim 1.  Therefore the prior arts do not meet the requirements of the claimed invention as recited in the broad claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed.
Claims 2-4 and 6-20 are allowed for their dependency from independent claim 1.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653                                                                                                                                                                                                        /FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653